DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/17/21 have been fully considered but they are not persuasive. With regard to “Limitation (i)”, applicant argues the prior art does not disclose a refractive index of the liquid portion not less than the removed cladding section and rather discloses a refractive index that is a “low” index material. Examiner respectfully disagrees. In paragraph [0008] of Bansal, it is disclosed that the glass beads are in a range that is at least greater than the classing layer (lines 3-4; paragraph 8). Bansal then further discloses in paragraph [0040] that the liquid is “index-matching” with respect to the beads. 
Secondly, applicant argues “Limitation (ii)” with regard to the incident angle reducing structure not being on a surface of the index matching liquid. Examiner respectfully disagrees. The current claims only require that only the surface comprises the angle reducing structure. As broadly claimed, the surface only need to comprise some of the plurality of glass beads. As best shown in figure 7, portions of the beads are exposed beyond the surface of the liquid layer. Similarly, in other figures, such as figure 10, if the index-matching liquid is applied, portions of bead (10) would protrude beyond a plane of the top of the removed cladding layer.  
Both these functions serve a similar purpose to applicant’s invention. Namely changing the incidence angle at the removed cladding portion (see Bansal figure 4). 
Claims 2-11 depend upon claim 1 and the arguments relate to the above structure being deficient. For reasons above, Examiner believes Bansal discloses the claimed invention. 
Claims 12-14 relate to rough surfaces. Applicant’s arguments state the prior art of Hou does not let incident light scatter as a rough surface would. The claims make no mention of the degree of light scattering nor a characteristic of “roughness”. As broadly interpreted, the notches of Hou serve to take a prior smooth surface and create an imperfection therein. Therefore, it would be rough to some degree.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0267233 to Bansal et al.
Bansal discloses in the abstract and figures 2 and 7, a cladding mode stripper comprising: 
A resin part (70; “index matching liquid”; paragraph 40) that covers a coating removed section (“polymer coating 20 uncovered”; paragraph 40) and has a refractive index not less than that of the outermost shell of the optical fiber of the removed section (paragraphs 8 and 10), wherein
A surface of the resin part comprises an incident angle reducing structure (12), 
The surface is oppositeto an interface between the resin part and the outermost shell (figure 7), 
The incident angle reducing structure reduces a first incident angle or a first average incident angle at which cladding mode light that has entered the resin part from the optical fiber enters the surface (that is the purpose of Bansal and is described at least in paragraphs 9-11). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of US 2014/0211818 to Hou et al.
Bansal discloses the invention as claimed except for rough surfaces of the incident angle reducing structure. At the very minimum, the arranged beads of Bansal are not completely smooth as they contain voids in their surfaces. Claim 4 provides more detail as to an average roughness.  

It would have been obvious to one having ordinary skill in the art to replace the beads of Bansal with a cut-out notch structure and arrange them as claimed to set a preferred output strip rate as taught by Hou.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of US 2016/0202419 to LaPointe et al.
Bansal discloses the invention as claimed except for the use of a prism for the incident angle reducing means. Bansal is flexible in the types of index matching and bead shapes (paragraph 30 describes beads that need not be perfectly spherical and alternatives are possible).
LaPointe discloses a cladding mode stripper using a prism with extracting regions therein (abstract and figure 3). 
It would have been obvious to one having ordinary skill in the art to replace the beads in Bansal with a prism to serve the same cladding mode stripping function as a matter of design choice for the intended use. 
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansal in view of Hou as applied to claims above, and further in view of LaPointe.
Bansal in view of Hou discloses a cladding mode stripper with rough portions but fails to disclose a transparent support (substrate). Both prior arts generally describe index matching materials and their importance.
LaPointe discloses a transparent substrate (87) to facilitate extraction of light. 
It would have been obvious to one having ordinary skill in the art to add a transparent member as claimed and taught by LaPointe in Bansal in view of Hou to increase light extraction.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 5712701739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/Primary Examiner, Art Unit 2883